            Case MDL No. 2942 Document 465 Filed 06/05/20 Page 1 of 2



                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                           MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION


            DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S
              JOINDER IN SUPPORT OF CERTAIN OPPOSITIONS TO
                  TRANSFER MOTIONS UNDER 28 U.S.C. § 1407

       Defendant Zurich American Insurance Company (“Zurich”) opposes the motions to

transfer under 28 U.S.C. § 1407 (ECF Nos. 1, 4). Zurich agrees with, and joins in, the responses

filed by Westchester Surplus Lines Insurance Company and Indemnity Insurance Company of

North America (ECF No. 376) and Liberty Mutual Insurance Company (ECF No. 382). As

discussed in those responses, no “common questions of fact” exist to warrant an MDL, and the

Panel should deny transfer of the actions.

Dated: June 5, 2020                            MAYER BROWN LLP
                                               BRONWYN F. POLLOCK
                                               EVAN T. TAGER
                                               ARCHIS A. PARASHARAMI
                                               DOUGLAS A. SMITH


                                               By: /s/ Bronwyn F. Pollock
                                                   Bronwyn F. Pollock

                                               Attorneys for Defendant Zurich American
                                               Insurance Company

                                               Bronwyn F. Pollock
                                               Douglas A. Smith
                                               MAYER BROWN LLP
                                               350 South Grand Avenue, 25th Floor
                                               Los Angeles, California 90071-1503
                                               Telephone:    (213) 229-9500
                                               Facsimile:    (213) 625-0248
                                               bpollock@mayerbrown.com
                                               dougsmith@mayerbrown.com
Case MDL No. 2942 Document 465 Filed 06/05/20 Page 2 of 2



                            Evan T. Tager
                            Archis A. Parasharami
                            MAYER BROWN LLP
                            1999 K Street, NW
                            Washington, DC 20006-1101
                            Telephone:     (202) 263-3000
                            Facsimile:     (202) 263-3300
                            etager@mayerbrown.com
                            aparasharami@mayerbrown.com




                            2
